CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed105/13/19
                                                       of 25 PageID
                                                                Page#: 11 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed205/13/19
                                                       of 25 PageID
                                                                Page#: 22 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed305/13/19
                                                       of 25 PageID
                                                                Page#: 33 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed405/13/19
                                                       of 25 PageID
                                                                Page#: 44 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed505/13/19
                                                       of 25 PageID
                                                                Page#: 55 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed605/13/19
                                                       of 25 PageID
                                                                Page#: 66 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed705/13/19
                                                       of 25 PageID
                                                                Page#: 77 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed805/13/19
                                                       of 25 PageID
                                                                Page#: 88 of 25
CaseCase:
    1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP Doc
                             Document
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed905/13/19
                                                       of 25 PageID
                                                                Page#: 99 of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1005/13/19
                                                       of 25 PageID
                                                                Page#:10
                                                                       10of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1105/13/19
                                                       of 25 PageID
                                                                Page#:11
                                                                       11of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1205/13/19
                                                       of 25 PageID
                                                                Page#:12
                                                                       12of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1305/13/19
                                                       of 25 PageID
                                                                Page#:13
                                                                       13of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1405/13/19
                                                       of 25 PageID
                                                                Page#:14
                                                                       14of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1505/13/19
                                                       of 25 PageID
                                                                Page#:15
                                                                       15of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1605/13/19
                                                       of 25 PageID
                                                                Page#:16
                                                                       16of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1705/13/19
                                                       of 25 PageID
                                                                Page#:17
                                                                       17of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1805/13/19
                                                       of 25 PageID
                                                                Page#:18
                                                                       18of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    1905/13/19
                                                       of 25 PageID
                                                                Page#:19
                                                                       19of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    2005/13/19
                                                       of 25 PageID
                                                                Page#:20
                                                                       20of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    2105/13/19
                                                       of 25 PageID
                                                                Page#:21
                                                                       21of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    2205/13/19
                                                       of 25 PageID
                                                                Page#:22
                                                                       22of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    2305/13/19
                                                       of 25 PageID
                                                                Page#:23
                                                                       23of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    2405/13/19
                                                       of 25 PageID
                                                                Page#:24
                                                                       24of 25
CaseCase:
     1:06-cv-00433-HSO-RHW
          3:19-mc-00008-RP DocDocument
                               #: 1 Filed:1473
                                           04/09/19
                                                Filed
                                                    2505/13/19
                                                       of 25 PageID
                                                                Page#:25
                                                                       25of 25
